Title: To George Washington from Major General William Heath, 23 May 1778
From: Heath, William
To: Washington, George


                    
                        Dear General
                        Head Quarters Boston May 23. 1778.
                    
                    I have been duly honored by the receipt of yours of the 29th Ulto & 5th Instant.
                    I communicated to the Council of this State that part of your Excellency’s Letter of the 29th which respected the inlisting of prisoners or Deserters from the Enemy, and have added another admonition to the many I had before given the recruiting Officers on the same subject.
                    Having done myself the honor to enclose to your Excellency in mine of the 26th Ulto the Resolves of the General Assembly for drafting a number of the Militia, you will undoubtedly receive them long ere this reaches you. They will afford the information which you are pleased to call for in yours of the 5th Instant. I shall forward on every Man in my power, as fast as possible, to the several places of their destination.
                    
                    I have again moved the matter of the Exchange of Brigadier General Hamilton, and had a long conversation with Major General Phillips on the Subject; he informs me that Hamilton, Specht & Gall (the two latter of the Foreign Troops) are only Colonels, and have not been appointed by the King of Great Britain as General Officers in America, as a number of others have; the appointment of these being only by the Commander in Chief of the Army on a special emergency, therefore cannot be considered as General Officers, or exchanged as such: so that there is not a Brigadier General with the Troops of the Convention. General Phillips informs me that he is willing to propose an Exchange in the following manner, viz., himself (a Major Genl) for Brigadiers General Thompson & Waterbury—perhaps more may be obtained for him. He sincerely wishes that General Thompson, who has been long a prisoner, may be released. With respect to the Exchange of other Officers of the Convention, he declines going largely into it, as he wishes to avoid the seperating too many Officers from their Corps; but as a number are under the necessity of obtaining their exchanges if possible, on account of their private affairs, he has called for a list of such, which he has forwardd to Sir Henry Clinton by the way of Rhode Island, enclosed is a copy of the List. A number of Officers were lately sent to Rhode Island by Major Messereau, Dy Cy Genl of prisoners, in consequence of a Letter which he received from Coll Boudinot as, I apprehend, by your Excellency’s direction. A list of their Names was transmitted to Mr Boudinot. As numbers of the Officers are anxious to be exchanged, I am of opinion that many of them, one after another, will prevail upon General Phillips to consent to it.
                    Major Israel Keith who has acted as one of my Aids-de-Camp from August 1776, and since the arrival of the Troops of the Convention in November last, in the great variety of business here, as Dy Adjutant General, having sollicited leave to quit the Army in order to his following the practice of the Law, I have consented to it; have nominated Captain Lyman of Coll Lee’s Regiment as one of my Aids de Camp, and have appointed Major Pollard, my eldest aid-de-Camp, to do the duty of Dy Adjt General, as the number of Guards and veriety of other duty belonging properly to that Department renders such an Officer absolutely necessary. I hope the foregoing will meet your Excellency’s approbation. I have the honor to be with the greatest respect Your Excellency’s Most Obedt Servant
                    
                        W. Heath
                    
                